       Case 1:19-cv-00184-DAD-SAB Document 56 Filed 10/05/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   GUILLERMO GARCIA,                                )   Case No.: 1:19-cv-00184-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   FINDINGS AND RECOMMENDATIONS
13           v.                                           RECOMMENDING DISMISSAL OF CERTAIN
                                                      )   CLAIMS AND DEFENDANTS
14                                                    )
     M. BALDWIN, et.al.,
                                                      )   (ECF Nos. 54, 55)
15                  Defendants.                       )
                                                      )
16                                                    )

17           Plaintiff Guillermo Garcia is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

18   1983.

19           On September 16, 2020, the undersigned screened Plaintiff’s first amended complaint and

20   found that Plaintiff stated a cognizable retaliation claim against Defendants F.X. Chavez and J.

21   Kavanaugh. (ECF No. 54.) However, Plaintiff was advised that he failed to state any other

22   cognizable claim for relief. (Id.) Therefore, Plaintiff was advised that he could file a second amended

23   complaint or a notice of intent to proceed on the claim found to be cognizable or file a second

24   amended complaint. (Id.)

25           On October 1, 2020, Plaintiff notified the Court of his intent to proceed only on the retaliation

26   claim against Defendants F.X. Chavez and J. Kavanaugh. (ECF No. 55.) Accordingly, the Court will
27   recommend that this action proceed only on Plaintiff’s retaliation claim. Fed. R. Civ. P. 8(a); Ashcroft

28   v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe

                                                          1
        Case 1:19-cv-00184-DAD-SAB Document 56 Filed 10/05/20 Page 2 of 2



1    v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

2             Accordingly, it is HEREBY RECOMMENDED that:

3             1.       This action proceed against Defendants F.X. Chavez and J. Kavanaugh for retaliation

4                      in violation of the First Amendment; and

5             2.       All other claims and Defendants be dismissed from the action for failure to state a

6                      cognizable claim for relief.

7             These Findings and Recommendations will be submitted to the United States District Judge

8    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

9    after being served with these Findings and Recommendations, Plaintiff may file written objections

10   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

11   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

12   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

13   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
15   IT IS SO ORDERED.

16   Dated:        October 5, 2020
17                                                       UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          2
